Case: 21-60936     Document: 00516511497         Page: 1     Date Filed: 10/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-60936
                                Summary Calendar                            FILED
                                                                     October 18, 2022
                                                                       Lyle W. Cayce
   Claudia Alexandra Chimbo-Cajamarca,                                      Clerk

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A202 077 779


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Claudia Alexandra Chimbo-Cajamarca seeks review of a Board of
   Immigration Appeals decision affirming the denial of her requests for
   withholding of removal and protection under the Convention Against
   Torture. For the reasons stated below, we DENY the petition for review.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60936         Document: 00516511497              Page: 2       Date Filed: 10/18/2022




                                          No. 21-60936


           Chimbo-Cajamarca is from Ecuador and unlawfully entered the
   United States on August 26, 2020. She was placed in withholding-only
   proceedings and applied for withholding of removal and Convention Against
   Torture (“CAT”) protection. She argued that she had suffered persecution
   in Ecuador based on her race 1 and her membership in two particular social
   groups: Ecuadorian women and family members of disabled persons in
   Ecuador.
           In support of her application, Chimbo-Cajamarca testified to the
   following instances of violence against her and her family in Ecuador. In
   November 2017, her husband was attacked and left in a coma for a week. 2
   For the next two years, her husband was unable to work. The family decided
   to move from Azuay to Macas four months later, but problems continued. In
   Macas, Ruben Pinchupa threatened Chimbo-Cajamarca’s husband because
   he refused to sell drugs for Pinchupa. Pinchupa had sought out Chimbo-
   Cajamarca’s husband because he was unable to perform physical labor due to
   his injuries, and Pinchupa told him it was easy work. Despite Pinchupa’s
   threats that he would hurt Chimbo-Cajamarca’s family if her husband did not
   sell drugs for Pinchupa, her husband refused.
           Pinchupa acted upon his threats. Chimbo-Cajamarca’s brother-in-law
   was found hanging from a rope in November 2018, which the police ruled a
   suicide. In September 2019, her sister-in-law was killed and her genitals
   slashed; her murder is still being investigated by the police. Chimbo-
   Cajamarca’s husband fled Ecuador for the United States on November 16,
   2019. In August 2020, Pinchupa physically assaulted Chimbo-Cajamarca in


           1
             Chimbo-Cajamarca did not appeal the immigration judge’s determination that
   she failed to establish she was targeted because of her race, and we do not consider it here.
           2
           The record is unclear whether this incident is related to the other events Chimbo-
   Cajamarca described, but it does not affect our analysis either way.




                                                2
Case: 21-60936      Document: 00516511497            Page: 3    Date Filed: 10/18/2022




                                    No. 21-60936


   her home; he tried to kill her but ran off after her children made noise and the
   neighbors arrived. During the assault, Pinchupa admitted to murdering her
   brother-in-law    and   sister-in-law.       Chimbo-Cajamarca    left   Ecuador
   approximately two weeks later, leaving her children in the care of one of her
   brothers-in-law in Quito.
          The immigration judge (“IJ”)               denied    Chimbo-Cajamarca’s
   application after determining that her testimony and evidence did not satisfy
   the requirements for withholding of removal and protection under CAT.
   The Board of Immigration Appeals (“BIA”) affirmed the IJ’s decision.
   Chimbo-Cajamarca timely petitioned the Second Circuit for review, and the
   Second Circuit transferred the petition to this court. Order, Chimbo-
   Cajamarca v. Garland, No. 21-6437 (2d Cir. Dec. 15, 2021).
          We review the BIA’s decision for substantial evidence and consider
   the IJ’s decision only to the extent it influenced the BIA. Martinez
   Manzanares v. Barr, 925 F.3d 222, 226 (5th Cir. 2019); Qorane v. Barr, 919
   F.3d 904, 909 (5th Cir. 2019). Under this standard, we reverse the BIA only
   if the evidence is “so compelling that no reasonable fact finder could fail to
   find the petitioner statutorily eligible for relief.” Martinez Manzanares, 925
   F.3d at 222 (quoting Qorane, 919 F.3d at 909). We review the BIA’s legal
   determinations de novo. Id.
          “Under 8 U.S.C. § 1231(b)(3)(A), withholding of removal is a
   mandatory form of relief if an alien’s life or freedom would be threatened in
   the country of removal because of the alien’s race, religion, nationality,
   membership in a particular social group, or political opinion.” Revencu v.
   Sessions, 895 F.3d 396, 402 (5th Cir. 2018) (quoting Shaikh v. Holder, 588
   F.3d 861, 864 (5th Cir. 2009)). The REAL ID Act further requires that an
   applicant establish that at least one of these statutorily protected grounds
   “was or will be at least one central reason for persecuting the applicant.” 8




                                            3
Case: 21-60936        Document: 00516511497              Page: 4       Date Filed: 10/18/2022




                                          No. 21-60936


   U.S.C. § 1158(b)(1)(B)(i). While a statutorily protected ground “need not be
   the only reason for harm, it cannot be incidental, tangential, superficial, or
   subordinate to another reason for harm.” Shaikh, 588 F.3d at 864 (quotation
   omitted).
           While the BIA affirmed the IJ’s denial on multiple grounds, we need
   only examine one—the central reason test—to resolve this case. 3 The BIA
   agreed with the IJ that Chimbo-Cajamarca failed to demonstrate the requisite
   nexus between the harm she experienced in Ecuador and her membership in
   the particular social groups she alleges. 4 Specifically, the BIA affirmed the
   IJ’s finding on this point, stating that Pinchupa “was primarily motivated in
   harming her and her husband because her husband refused to advance
   [Pinchupa’s] criminality by selling drugs for him.”
           Chimbo-Cajamarca disputes this finding and argues that because
   women are targeted more often than men by criminals in Ecuador and, but
   for her husband’s condition, neither he nor she would have been targeted by
   Pinchupa, there is a nexus between her status—both as an Ecuadorian
   woman and the wife of an individual with a disability—and the violence she
   and her family have suffered. However, the record fails to support her claims.
   Chimbo-Cajamarca testified that Pinchupa “threatened [her and her
   husband] because [her] husband refused to sell drugs for him.” Later, she
   testified Pinchupa “was always threatening” her and her husband because he


           3
             In her petition, Chimbo-Cajamarca does not contest the BIA’s affirmation of the
   IJ’s denial of CAT protection. Accordingly, this claim is waived, and we do not address it.
   Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004) (observing that petitioner “waived her
   claim for relief under Article 3 of the Convention Against Torture by failing to raise it in
   her petition for review”).
           4
             For purposes of this case, we need not—and do not—determine whether
   Chimbo-Cajamarca’s proffered social groups of Ecuadorian women and family members of
   disabled persons in Ecuador are protected under the law.




                                                4
Case: 21-60936     Document: 00516511497            Page: 5   Date Filed: 10/18/2022




                                     No. 21-60936


   was “always telling [her] husband—asking him to work for him,” and her
   “husband refused to do that work.” She did not testify that Pinchupa had
   targeted her because she was a woman or because her husband was disabled;
   rather, he had targeted her because her husband refused to sell drugs for him.
   See Martinez Manzanares, 925 F.3d at 227 (affirming BIA determination that
   nexus was insufficient where testimony established petitioner was targeted
   because of his actions, not his purported social group). While her husband’s
   disability may have been a reason that Pinchupa originally sought him out for
   work, it is not the central reason that he harmed and threatened to harm
   Chimbo-Cajamarca. It is, at most, incidental to the primary motivation
   Pinchupa had for harming her and her family—to force her husband into
   Pinchupa’s illegal drug scheme.
          While we sympathize with Chimbo-Cajamarca for the hardships she
   has faced, our legal system only provides withholding of removal to
   individuals who face harm in their originating countries for a specific set of
   reasons. Refusing to engage in the drug trade is not one such reason, and the
   BIA’s finding that Chimbo-Cajamarca’s proffered social groups were not the
   central reasons for the harm she experienced was supported by substantial
   evidence. Therefore, her petition for review is DENIED.




                                          5